*804Appeal from decision and award of Workmen’s Compensation Board. Claimant suffered two distinct accidents while working for the same employer. The first, an injury to the back, was September 26,1945. The respondent Liberty Mutual Insurance Company then was the employer’s insurance carrier. After the claimant returned to work a lump-sum, nonschedule award was made and the case was closed February 3,1947. About three months later, April 30, 1947, another accident occurred in which claimant’s back was again injured. Appellant American Mutual Liability Insurance Company was then the carrier. The board has made a new award based on the second accident. It has found that the disability arising from the second accident was not the result of the earlier accident. There is medical proof tending to show the injuries were distinct and independent. The board refused to reopen the earlier proceeding. It is not required to do so after a case is closed upon the approval of a nonschedule adjustment, unless it finds a change in condition or in the degree of disability, not found or contemplated at the time of the adjustment. (Workmen’s Compensation Law, § 15, subd. 5-b.) This change means one that is attributable to the accident which is the subject of the adjustment. The finding of a new accidental cause of the disability, having no association with the earlier accident, required the board to determine, as it did, that the carrier which had paid the nonschedule adjustment for the first accident wa.s not liable for any contribution arising from the second accident. Decision and award unanimously affirmed, with one bill of costs to be divided equally between the Workmen’s Compensation Board and respondent Liberty Mutual Insurance Company, and with printing disbursements to each: Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.